Citation Nr: 1730625	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-16 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from April 2002 to March 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In April 2015 and September 2016, the Board remanded this issue for additional development.  
FINDINGS OF FACT

1. The AOJ made multiple efforts to contact the Veteran to schedule a VA examination for this claim.  

2. The Veteran has not asserted good cause for failing to respond to the AOJ's attempts to contact him in scheduling the VA examination.   

3. The Veteran is service-connected for the following disabilities: irritable bowel syndrome (IBS), rated as 40 percent disabling; and mood disorder with depressive features associated with IBS, rated as 30 percent disabling.  His combined disability rating is 60 percent.  

4.  The above service-connected disabilities have a common etiology.

5.  The preponderance of the evidence is against a finding that the Veteran is unable to secure and follow substantially gainful employment due to service-connected disabilities, in light of his education and occupational history.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.301, 3.655, 4.3, 4.16(a), 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's STRs, as well as post-service reports of VA treatments and VA examinations in connection with prior claims.  His statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claim. 

In September 2016, the Board remanded the claims to schedule the Veteran for new VA examinations to assist in determining the occupational impairment caused by service-connected disabilities.  Pursuant to the Board's remand instructions, the AOJ repeatedly contacted the Veteran to schedule a VA examination.  In October 2016, the RO sent the Veteran a VA examination notice letter to the address listed in Veterans Benefits Administration (VBA) records.  In November 2016, the AOJ phoned the Veteran at two numbers listed as contact numbers in the Veterans Benefit Management System (VBMS) to assist in scheduling the claim.  In December 2016, the AOJ conducted a person search and found an additional address for the Veteran.  In January 2017, the AOJ phoned the Veteran at three separate numbers.  One phone number came from the person search results and the other two phone numbers were listed as emergency contacts in the VA medical records.  In January 2017, the AOJ sent a VA examination notice letter to the address found in the person search.  In March 2017, the AOJ contacted the Veteran at three different phone numbers on two separate days and again at the end of March attempted to contact the Veteran at two phone numbers on two separate days.  See April 2017 memorandum.  It also reported that a March 2017 VA examination notice letter was mailed to the Veteran.  In April 2017, the VA examination notice letter from the prior month was returned as undeliverable at the address found in the December 2016 personal search.  The AOJ sent another letter that same month at the VBA listed address.  The AOJ issued a supplemental statement of the case (SSOC) at the end of April 2017 explaining that the TDIU claim was being denied due to failure to report for a VA examination.  38 C.F.R. § 3.655.  It informed the Veteran that an examination would be scheduled if he showed good cause for his inability to report.  The SSOC was mailed to the VBA address and has not been returned as undeliverable.  In May 2017, the AOJ again attempted to contact the Veteran by phone at two different numbers on two different days.  
  
In sum, the AOJ has made extensive efforts to schedule the Veteran for a VA examination without success.  The Veteran has provided no explanation as to his inability to respond.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's failure to provide accurate phone numbers and respond to letters in connection with scheduling a VA examination constitutes a failure to cooperate in the development and adjudication of his claim.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) . . . of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2016).  Paragraph (b) further provides, in pertinent part: "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."

The September 2016 Board remand instructed the AOJ to forward A VA Form 21-8940, Application for Increased Compensation Based on Unemployability, obtain updated VA treatment records and schedule an appropriate examination to determine the occupational impairment from service connected disability.  The AOJ sent an October 2016 letter with the formal TDIU application, obtained updated VA treatment records and made extensive efforts to schedule the Veteran for a VA examination as discussed above.  It issued a SSOC in April 2017.  The Board therefore finds that there has been substantial compliance with the Board's prior remand order, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II. Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from securing or following any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service- connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran is service-connected for the following disabilities: irritable bowel syndrome (IBS), rated as 40 percent disabling; and mood disorder with depressive features associated with IBS, rated as 30 percent disabling.  His combined disability rating is 60 percent.  As these disabilities are of a common etiology, he meets the TDIU schedular criteria throughout the claims period.  38 C.F.R. § 4.16(a).

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

The dispositive question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.  Ultimately, it is the responsibility of adjudicator to make the final determination regarding employability.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

The Veteran filed service connection claims in March 2011.  He amended his claims to include TDIU in November 2011.  It appears he was gainfully employed until November 2011.  See August 2011 employer statement and November 2011 Veteran statement.  Accordingly, the TDIU analysis will consider lay and medical reports regarding work capabilities prior to November 2011 with consideration to TDIU eligibility beginning November 2011.

A May 2011 VA bone marrow pathology report notes a clinical history for abdominal pain episodes with an unknown origin with sweats.  Noninvasive testing was negative.  The clinician suspected endemic infectious agent acquired in Iraq.  The summary of pathology report suggested a probable reactive process for the noted findings.  No evidence of granulomas or viral cytopathic changes were identified.  The pathologist recommended additional clinical study to rule out gastrointestinal diseases or infections.   

June 2011 VA MH records reflect that the Veteran had been regularly using cannabis since age 14.  The clinician advised the Veteran to stop since it could contribute to his gastrointestinal problems.  Substance abuse counseling was recommended.  
 
June 2011 VA infectious disease clinic records reflect that the Veteran had two recent, severe IBS episodes.  Recent laboratory testing was reviewed.  The clinician recommended more clinical testing and that the Veteran present during an acute episode.  

In July and August 2011, the Veteran's mother and fiancé submitted statements that the Veteran had difficulty maintaining steady employment due to IBS episodes.  

In a July 2011 statement received the following month, the Veteran's supervisor stated that he had employed the Veteran since April 2009.  Since then, the Veteran had attendance problems and he had considered firing the Veteran.  He expressed concern that the Veteran appeared ill.  

July 2011 VA infectious disease clinic records show that the Veteran had IBS episodes lasting one to two weeks every one to three months.  However, he had not experienced any severe episode in about a month.  He had gained 10 pounds.  

July 2011 VA gastroenterology clinic records also reiterate the contemporaneous VA infectious disease clinic findings.  The clinician assessed history of abdominal pain with an unclear etiology.  

In August 2011, the Veteran stated that he had lost jobs due to illness.  He described symptoms of unintended weight loss and inability to perform physical tasks.  

In another August 2011 statement, the Veteran stated that he frequent changed jobs due to his inability to attend work on a regular basis.  He detailed how his IBS symptoms dramatically changed his life due to his generalized weakness.  He sought medical treatment without success.  He had developed depression over his poor health and attendant physical limitations.  

In November 2011, the Veteran reported that he had lost his job due to an Iraq-induced illness.  He had work attendance problems due to severe abdominal pain, non-stop vomiting and malnutrition.  The same month a blank VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability was associated with the record.  

November 2011 VA infectious disease clinic records again show that the Veteran had IBS episodes lasting one to two weeks every one to three months.  The clinician noted that the Veteran's weight has stabilized and was slowly increasing due to the recent absence of a severe IBS episode.  No evidence was found for an infectious disease process.  The clinician encouraged the Veteran to present for examination during a flare-up.  

January 2012 VA infectious disease clinic records reflect that a cause for IBS had not been identified.  The clinician noted that with pain control and absence of severe episodes, the Veteran had significant weight gain.  The clinician again encouraged the Veteran to present for examination during a flare-up.  

In February 2012, the Veteran underwent VA gastroenterology examination.  The examiner stated that the physical examination was normal, but noted an undiagnosed condition with episodic abdominal pain, nausea and vomiting with weakness from recurrent flare-ups of symptoms.  The examiner stated that during flare-ups, the Veteran usually required bedrest.  However, when he did not have a flare-up, he had no physical restrictions.  The examiner opined that the Veteran was capable of employment with flexible scheduling to allow rest during flare ups.  He also detailed the functional impact as requiring rest during flare-ups due to anorexia, weakness, abdominal pain, nausea and vomiting.  It prevented physical work.  The Veteran reported losing jobs due to poor attendance.  The examiner commented that there was no definitive diagnosis to explain his symptoms.  Psychogenic, cyclic vomiting syndrome, cannabis use, and acute intermittent porphyria were all entertained.  

June 2012 VA primary clinic at the White River Junction VA Medical Center (VAMC) reflects that the Veteran was not satisfied with his current IBS treatment.  He had sought emergency care treatment for acute episodes of pain, but did not follow their recommend for outpatient GI treatment due to cost.  He was not working and referenced suicide ideations.  He denied any current suicide ideation.  The clinician commented that the Veteran sounded emotionally labile.  

August 2012 VA gastroenterology clinic records show that the Veteran continued to have severe, diffuse abdominal pain followed by vomiting.  The episodes lasted for weeks and remitted with time.  His weight was overall stable with some fluctuations.  Symptoms improved with hot shower.  

In September 2012, the representative reported that the Veteran developed psychiatric symptoms secondary to service-connected IBS.  The Veteran was clinically depressed over his poor physical health and attendant limitations.  The representative asserted that the Veteran had marked interference with employment due to IBS.  He was unable to work on a regular basis.
     
In March 2013, the Veteran underwent a VA psychiatric examination.  The examiner diagnosed mood disorder with depressive features due to IBS, polysubstance (cannabis and opioids) abuse/dependence and alcohol abuse /dependence.  The examiner reported that depression, anxiety, tearfulness and hopelessness were attributable to the mood disorder.  He opined that the overall severity of the occupational and social impairment was due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  He reported that the mood disorder had the greatest effect on the Veteran's occupational and social functioning.  For recent work history, the Veteran worked in several general labor jobs, such as painting, construction labor, and grocery stocking.  He had not worked since summer 2012 when he did some painting.  For education, the Veteran earned a General Education Diploma (GED) and a welder certificate.  As relevant, the VA examiner noted symptoms of depressed mood, anxiety, difficulty adapting to stressful circumstances, including work or a work-like setting and suicidal ideation.  The examiner also noted that the Veteran described himself as an outstanding worker and attended work regardless of his emotions.  However, he had episodes of stomach pain about once or twice a month which lasted one to two weeks.  During that time, he could not eat without vomiting or sleep.  

April 2013 VA MH clinic records reflect that the Veteran had been incarcerated for a criminal threat against his former fiancé.  He last worked summer 2012 doing odd jobs.  The clinician assessed the Veteran as needing treatment for depression over chronic physical symptoms that may be debilitating.  A consult for work therapy was placed.  

April 2013 Vocational Rehabilitation note reflects that the Veteran had just been released from jail (28 days) and was in temporary housing.  The Veteran had applied for housing assistance.  He was not working, but wanted to.  A compensatory work therapy (CWT) referral was planned.  

November 2015 VA MH records reflect that quantitative psychological symptom testing was administered.  The Veteran was not found to have clinically significant anxiety.  He was found to have possible depression.  

November 2015 VA MH records reflect that the Veteran had been on court ordered therapy for narcotic abuse.  He started using non-prescribed Oxycodone in 2009.  Until a month ago, he had been using heroin daily.  He overdosed in June.  He had medical treatment and was charged with drug possession.  He was under monitoring and had accordingly curbed his heroin use to pass the mandated weekly drug tests.  He only had two periods of detoxification, which both occurred during incarceration.  He desired to continue using drugs.  He stated that his substances abuse problems started when he was age 16.  The examiner noted current anxiety/ agitation symptoms that were difficult to separate from withdrawal symptoms.  As for employment, the Veteran stated that he had worked in bridge construction and planned to return to work in March.  He reported that he stopped work due to frequently absences from IBS discomfort.  The clinician summarized that the Veteran wanted to start substance abuse treatment with suboxone therapy.  He appeared motivated by his legal difficulties as well as personal motivators.  However, the clinician noted the Veteran to be ambivalent about maintaining sobriety.  He was not interested psychotherapy in part due to travel barriers.  

A November 2015 VA MH addiction clinic note reflects that the Veteran had received a suboxone prescription from the VA MH clinic and now presented as a walk-in.  He had been curtailing his drug use, but continued to use marijuana.  He did not believe it was problematic.  He reported that he planned to return to work for a bridge company.  The clinician recommended residential treatment given the Veteran's extensive polysubstance abuse history.  However, the Veteran declined citing child care needs and starting a new job.  The clinician also recommended individual substance abuse therapy, but the Veteran declined.  

In November 2015, an extraschedular TDIU was requested.  Note, at the time, the Veteran's combined disability rating was 50 percent.  The report noted that the Veteran's IBS symptoms precluded regular work attendance and physical labor.  

In a December 2015 administrative decision, the Director, Compensation Service denied entitlement to TDIU on an extraschedular basis since IBS induced physical limitations manifested only during flare ups.  However, he noted marked interference with employment due to service-connected IBS and awarded an additional 10 percent extraschedular rating for IBS on that basis. 

VA treatment records from December 2015 to October 2016 reflect that the Veteran had outpatient treatment primarily for polysubstance abuse.  His treatments included individual counseling, group therapy and withdrawal medication.  

Notably, January 2016 VA treatment records indicate that the Veteran worked in construction.  He stated that the increased suboxone improved his withdrawal symptoms.  He expressed excitement over purchasing a new truck.  He reported his new girlfriend was a source of good support.  He requested individual therapy to manage his anxiety and substance abuse.  He also requested a primary care referral.  Mental status examination (MSE) reflected that the Veteran was well nourished and groomed.  His mood was described as pretty good.  The universal drug screen (UDS) was negative.  

August 2016 VA MH clinic records indicate the Veteran had a relapse and wanted to restart suboxone.  He was noted to be unemployed and currently on probation for possession of heroin.  

October 2016 VA treatment records show that the Veteran was hospitalized for a large abscess on his right neck.  It appeared within the past week and had been increasing in size.  The Veteran also expressed interest in residential substance abuse treatment.  Gastrointestinal system was negative for nausea or vomiting, or abdominal pain.  Constipation was noted.  Social history was notable for heroin use within the same day and methamphetamine intravenous use the day before.  Clinical abdomen examination was soft, non-tender, no organomegaly and positive bowel sounds.  Positive findings for opioids, cannabinoids and amphetamines were noted.  The examiner assessed history for depression, anxiety and intravenous drug use (IVDU) and a large abscess on the right anterior neck.  The Veteran was admitted for possible surgical treatment for the abscess.  During hospitalization, he had an incision and drainage of the abscess.  He also developed opiate withdrawal.  

A February 2017 VA report from Boscawen jail reflects that the Veteran had a 24 day sentence for possession of narcotics in June 2016.  

The Veteran contends a TDIU is warranted.  For the following reasons, the Board finds that the evidence weighs against the claim.

The weight of the evidence indicates that the Veteran's service-connected IBS symptoms lessened over the course of the appeal and were productive of episodic physical impairment, as opposed to permanent physical impairment.  See generally VA treatment records from 2012 to 2016; Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  The Veteran had an extensive VA gastroenterology treatment history, but it appears his last visit to the specialty clinic was in August 2012.  Notably, November 2011 and January 2012 VA infectious disease records indicate that severe IBS episodes had lessened per the Veteran's report and objective verification of weight gain/ stabilization.  It is reasonable to infer from his extensive VA gastroenterology treatment history from approximately 2007 to 2012 that he was well able to report medical treatment and identify his IBS symptoms.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  The absence of IBS symptoms as a primary compliant in April 2013, 2015 and 2016 VA treatment records and clinically significant weight gain from November 2011 onward indicate his IBS symptoms improved.  (VAMC Manchester records from November 2011, January 2012, April 2013, August and September 2016; see generally VAMC White River Junction records from December 2015 to October 2016).   

The finding that the IBS symptoms have lessened based upon review of medical treatment records is to be contrasted with a negative determination based solely upon an absence of medical treatment.  In this particular case, the Veteran has a well-document history of medical treatment and continued to seek medical treatment without identifying IBS symptoms as a concerning problem over the course of multiple visits.  AZ, 731 F.3d at 1315-16; Buczynski, 24 Vet. App. at 224; Id.   

The Board has carefully considered the evidence in support of the claim.  It includes the lay assertions, February 2012 VA IBS examination report, March 2013 VA psychiatric examination report, to the extent that the examiner commented the Veteran had difficulty adapting to work or work-like settings, and November 2015 VA treatment records indicating unemployment due to IBS.  (See various written statements by the Veteran and others on his behalf dated June 2011, August 2011, November 2011, and September 2012).  However, these reports are undermined by November 2011 and January 2012 VA treatment records from the specialty clinic indicating that the frequency of the severe IBS episodes decreased and general absence of primary gastrointestinal complaints or treatment from August 2012 onward.  AZ, 731 F.3d at 1315-16; Buczynski, 24 Vet. App. at 224.  The Board considers the November 2011 and January 2012 reports given to treating specialist in the course of treatment especially probative as the patient has an inherent interest to truthfully describe the problematic symptoms.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (Board may prefer medical evidence over the Veteran's reports); Caluza, 7 Vet. App. at 510-511.  The assertions of employability also conflict with the Veteran's April 2013 and November 2015 reports that he planned to work and with the March 2013 VA psychiatric examination, to the extent the Veteran reported that he did not miss work due to emotional difficulties.  See April 2013 and November 2015 VA treatment records.  Then, the medical evidence from 2016 suggests that IBS had been quiescent and that legal difficulties and longstanding primary substance abuse disorders posed substantial barriers to gainful employment, rather than IBS and attendant psychiatric symptoms.  Id.; see generally VA White River Junction VAMC records from December 2015 to October 2016; Manchester VAMC records from August and September 2016.  When the favorable reports are considered in the context of the entire record including the above treatment reports, the Board does not find them probative to show unemployability.  This is particularly true in light of the fact that the Veteran has a GED and a welder certificate, and a history general labor jobs, such as painting, construction labor, and grocery stocking, which would assist the Veteran in securing and following substantially gainful employment.
 
In sum, the Veteran has experienced severe IBS episodes with an attendant mood disorder, but the weight of the evidence, including consideration of the lay statements, does not show that the Veteran has been unable to secure and follow substantially gainful employment due to his service connected disabilities since he left work in November 2011.  Pursuant to 38 C.F.R. § 3.655(a), the Board must determine whether entitlement to the benefit sought, TDIU can be established without examination or reexamination.  For the above reasons, the Board finds that it cannot.  Consequently, regardless of whether the claim for a TDIU is considered an original compensation claim or a claim for increase, as the evidence of record does not warrant a grant of the benefit sought, the claim must be denied.

For the above stated reasons, the weight of evidence does not establish unemployability due to service-connected IBS and secondary mood disorder.  Geib, supra.; 38 C.F.R. §§ 4.3, 4.16(a).  As the preponderance of the evidence is therefore against the claim, the benefit of the doubt doctrine is not for application, and entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


